UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 4, BLYTH, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-13026 (Commission File Number) 36-2984916 (IRS Employer Identification No.) One East Weaver Street, Greenwich, Connecticut 06831 (Address of Principal Executive Offices)(Zip Code) Registrant’s
